            Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                            )
                                          )
       Plaintiff,                         )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No. 5:20-cv-1095
WAJ-HARDY OAK, LLC,                       )
d/b/a LEON VALLEY CENTER,                 )
                                          )
       Defendant.                         )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant WAJ-HARDY OAK, LLC d/b/a LEON

VALLEY CENTER, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181

et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas


                                              1
            Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 2 of 14




(Bexar County).

       3.     Plaintiff is disabled as defined by the ADA.

       4.     Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.     Plaintiff uses a wheelchair for mobility purposes.

       6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.     Defendant WAJ-OAK HARDY, LLC d/b/a LEON VALLEY CENTER

(hereinafter “LV CENTER”) is a Texas limited liability corporation that transacts

business in the state of Texas and within this judicial district.

       8.     LV CENTER may be properly served with process via its registered agent

for service, to wit: Barclay Anthony, 10010 San Pedro #650, San Antonio, Texas 78216.

                               FACTUAL ALLEGATIONS

       9.     On or about September 12, 2020, Plaintiff was a customer at “Peter Piper’s

                                               2
             Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 3 of 14




Pizza” a business located at 6959 Bandera Road, San Antonio, Texas 78238, referenced

herein as the “Peter Piper’s.”

       10.    LV CENTER is the owner or co-owner of the real property and

improvements that the Peter Piper’s is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.    Plaintiff lives approximately 6 miles from the Peter Piper’s and Property.

       12.    Plaintiff’s access to the business(es) located at 6959 Bandera Road, San

Antonio, Bexar County Property Identification number 987090 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Peter Piper’s and Property, including those set forth in this

Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.    Plaintiff intends to revisit the Peter Piper’s and Property to purchase goods

and/or services.

                                             3
               Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 4 of 14




       15.      Plaintiff travelled to the Peter Piper’s and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Peter

Piper’s and Property that are detailed in this Complaint, engaged those barriers, suffered

legal harm and legal injury, and will continue to suffer such harm and injury as a result of

the illegal barriers to access present at the Peter Piper’s and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to
                lesser service, programs, activities, benefits, jobs, or other
                opportunities; and

                                              4
              Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 5 of 14




       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Peter Piper’s is a public accommodation and service establishment.

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the


                                              5
             Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 6 of 14




Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Peter Piper’s must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the Peter

Piper’s and the Property in his capacity as a customer of the Peter Piper’s and Property

and as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Peter Piper’s and Property that preclude and/or limit his access

to the Peter Piper’s and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Peter Piper’s and Property again in the very

near future as a customer in order to utilize all of the goods, services, facilities,

privileges, advantages and/or accommodations commonly offered at the Peter Piper’s and

Property and as an independent advocate for the disabled, but will be unable to fully do

so because of his disability and the physical barriers to access, dangerous conditions and

                                             6
              Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 7 of 14




ADA violations that exist at the Peter Piper’s and Property that preclude and/or limit his

access to the Peter Piper’s and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions

and ADA violations more specifically set forth in this Complaint.

       29.      Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Peter Piper’s and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.      Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Peter Piper’s and Property, including those specifically set forth herein, and

make the Peter Piper’s and Property accessible to and usable by Plaintiff and other

persons with disabilities.

       31.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Peter Piper’s and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of the Peter Piper’s and Property include, but are not limited to:

       (a)      ACCESSIBLE ELEMENTS:

       (i) Near Units 6935 and 6939, the walking surfaces of the accessible route have a

             slope in excess of 1:20 in violation of section 403.3 of the 2010 ADAAG

                                              7
        Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 8 of 14




    standards. This violation would make it dangerous and difficult for Plaintiff to

    access the units of the Property.

(ii) As the accessible route between Units 6935 and 6939 has a slope in excess of

    1:20, it is considered an accessible ramp, moreover, it has a total rise greater

    than six (6) inches, yet does not have handrails in compliance with section 505

    of the 2010 ADAAG standards, this is a violation of section 405.8 of the 2010

    ADAAG Standards. This violation would make it difficult for Plaintiff to

    access the units of the Property.

(iii)    Adjacent to Unit 6935, there is a vertical rise exceeding ¼ inch in height

    along the accessible route or path in violation of Section 303.2 and 405.4 of the

    2010 ADAAG standards. This violation would make it dangerous and difficult

    for Plaintiff to access public features of the Property.

(iv)     Near Once Upon A Child, the access aisle to the accessible parking space is

    not level due to the presence of an accessible ramp in the access aisle in

    violation of section 502.4 of the 2010 ADAAG standards. This violation would

    make it dangerous and difficult for Plaintiff to exit and enter their vehicle

    while parked at the Property.

(v) Near Once Upon A Child, the accessible curb ramp is improperly protruding

    into the access aisle of the accessible parking space in violation of section

    406.5 of the 2010 ADAAG Standards. This violation would make it difficult

    and dangerous for Plaintiff to exit/enter their vehicle.



                                        8
        Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 9 of 14




(vi)     Near Once Upon A Child, the accessible parking space is not level due to

    the presence of an accessible ramp in the accessible parking space in violation

    of section 502.4 of the 2010 ADAAG standards. This violation made it

    dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

    at the Property.

(vii)    Near Once Upon A Child, the accessible curb ramp is improperly

    protruding into the accessible parking space in violation of section 406.5 of the

    2010 ADAAG Standards.            This violation would make it difficult and

    dangerous for Plaintiff to exit/enter their vehicle.

(viii) Near Once Upon A Child, due to the orientation of the ramp, when a

    vehicle is parked in the accessible parking space, it blocks the entry to the

    ramp. As a result, these two accessible parking spaces lack an accessible route

    from accessible parking spaces to the accessible entrances of the Property in

    violation of section 208.3.1 of the 2010 ADAAG standards. This violation

    would make it difficult for Plaintiff to access the units of the Property.

(ix)     Near Once Upon A Child, there is a vertical rise at the base of the

    accessible ramp exceeding ¼ inch in height, in violation of Section 303.2 and

    405.4 of the 2010 ADAAG standards. This violation would make it dangerous

    and difficult for Plaintiff to access public features of the Property.

(x) Near Once Upon A Child, one of the accessible parking spaces has a slope in

    excess of 1:48 in violation of section 502.4 of the 2010 ADAAG standards and



                                        9
       Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 10 of 14




    are not level. This violation would make it dangerous and difficult for Plaintiff

    to exit and enter their vehicle while parked at the Property.

(xi)     Between Once Upon A Child and Unit 6955, the walking surfaces of the

    accessible route have a slope in excess of 1:20 in violation of section 403.3 of

    the 2010 ADAAG standards. This violation made it dangerous and difficult for

    Plaintiff to access the units of the Property. As the accessible route is in excess

    of 1:20, it is considered an accessible ramp, moreover, it has a total rise greater

    than six (6) inches, yet does not have handrails in compliance with section 505

    of the 2010 ADAAG standards, this is a violation of section 405.8 of the 2010

    ADAAG Standards. This violation would make it difficult for Plaintiff to

    access the units of the Property.

(xii)    Near Payless Shoe, one of the access aisles serving the accessible parking

    space has a width that decreases below 60 inches and is therefore in violation

    of section 502.3.1 of the 2010 ADAAG standards. This violation would make

    it dangerous and difficult for Plaintiff to exit and enter their vehicle while

    parked at the Property.

(xiii) Near Unit 6965, the accessible ramp only has handrails on one side of the

    ramp instead of having the handrails on both sides of the accessible ramp as

    required by section 505.2 of the 2010 ADAAG standards. This violation would

    make it difficult for Plaintiff to access the units of the Property.

(xiv) Near Unit 6997, there is at least one accessible parking space that does not

    have a marked access aisle in violation of section 502.3.3 of the 2010 ADAAG

                                        10
      Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 11 of 14




      standards. This violation would make it dangerous and difficult for Plaintiff to

      access the accessible entrances of the Property.

(xv)     Near Unit 6997, the accessible parking space has a slope and cross-slope in

      excess of 1:48 in violation of section 502.4 of the 2010 ADAAG standards and

      is not level. This violation would make it dangerous and difficult for Plaintiff

      to exit and enter their vehicle while parked at the Property.

(xvi) Near Peter Piper Pizza, the accessible ramp only has handrails on one side

      of the ramp instead of having the handrails on both sides of the accessible ramp

      as required by section 505.2 of the 2010 ADAAG standards. This violation

      would make it difficult for Plaintiff to access the units of the Property.

(xvii) Near Unit 6965, the accessible parking space has a slope and cross-slope in

      excess of 1:48 in violation of section 502.4 of the 2010 ADAAG standards and

      is not level. This violation would make it dangerous and difficult for Plaintiff

      to exit and enter their vehicle while parked at the Property.

(xviii) Near Peter Piper Pizza, one or more accessible parking spaces is not located

      on the shortest distance to the accessible route leading to the accessible

      entrances in violation of section 208.3.1 of the 2010 ADAAG Standards. This

      violation would make it difficult for Plaintiff to access the units of the

      Property.

(i) Defendant fails to adhere to a policy, practice and procedure to ensure that all

      facilities are readily accessible to and usable by disabled individuals.

32.      The violations enumerated above may not be a complete list of the barriers,

                                         11
             Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 12 of 14




conditions or violations encountered by Plaintiff and/or which exist at the Peter Piper’s

and Property.

       33.      Plaintiff requires an inspection of Peter Piper’s and Property in order to

determine all of the discriminatory conditions present at the Peter Piper’s and Property in

violation of the ADA.

       34.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.      All of the violations alleged herein are readily achievable to modify to

bring the Peter Piper’s and Property into compliance with the ADA.

       36.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Peter Piper’s and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.      Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Peter Piper’s and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       38.      Upon information and good faith belief, the Peter Piper’s and Property have

been altered since 2010.

       39.      In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

                                             12
                Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 13 of 14




          40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Peter Piper’s and Property, including those alleged

herein.

          41.     Plaintiff’s requested relief serves the public interest.

          42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

          43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

          44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Peter Piper’s and Property to the extent required by the ADA.

          WHEREFORE, Plaintiff prays as follows:

          (a)     That the Court find Peter Piper’s in violation of the ADA and ADAAG;

          (b)     That the Court issue a permanent injunction enjoining Defendant from

                  continuing their discriminatory practices;

          (c)     That the Court issue an Order requiring Defendant to (i) remove the

                  physical barriers to access and (ii) alter the subject Peter Piper’s to make it

                  readily accessible to and useable by individuals with disabilities to the

                  extent required by the ADA;

          (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

                                                  13
      Case 5:20-cv-01095 Document 1 Filed 09/15/20 Page 14 of 14




        expenses and costs; and

(e)     That the Court grant such further relief as deemed just and equitable in light

        of the circumstances.

                                    Dated: September 15, 2020.

                                    Respectfully submitted,

                                    /s/ Dennis R. Kurz
                                    Dennis R. Kurz
                                    Attorney-in-Charge for Plaintiff
                                    Texas State Bar ID No. 24068183
                                    Kurz Law Group, LLC
                                    4355 Cobb Parkway, Suite J-285
                                    Atlanta, GA 30339
                                    Tele: (404) 805-2494
                                    Fax: (770) 428-5356
                                    Email: dennis@kurzlawgroup.com




                                      14
